FILED
                              NOT FOR PUBLICATION                           JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BERNARDO MORALES                                  No. 08-75115
GUADARRAMA; YOLANDA
MORALES,                                          Agency Nos. A071-632-165
                                                              A095-300-261
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Bernardo Morales Guadarrama and Yolanda Morales, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo due process claims. Cano-Merida v. INS, 311 F.3d 960, 964 (9th

Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where petitioners failed to demonstrate that evidence of Morales

Guadarrama’s medical conditions was previously unavailable. See 8 C.F.R.

§ 1003.2(c); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063-64 (9th Cir. 2008).

      The evidence petitioners presented regarding their son’s psychological

condition with their motion to reopen concerned the same basic hardship grounds

as their application for cancellation of removal. See Fernandez v. Gonzales, 439

F.3d 592, 602-03 (9th Cir. 2006). We therefore lack jurisdiction to review the

BIA’s discretionary determination that the evidence was insufficient to establish a

prima facie case of hardship. See id. at 601.

      Petitioners’ contention that the BIA failed to consider evidence of hardship

to their U.S. citizen daughter is not supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-75115
3   08-75115